DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 and its dependent claims 2 and 6 - 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13 - 15 and 17 - 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between product and process (originally defined by claims 1 - 12 and 13 - 19) as set forth in the Office action mailed on 6/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on 4/9/2021.

The application has been amended as follows: 

(Currently Amended) A medical device comprising:
	a tubular member that includes a first end portion configured to be connected to a first body lumen and a second end portion configured to be connected to a second body lumen;
	a pressure-feeding unit configured to pressure-feed a body fluid in the first body lumen to the second body lumen;
	a first catheter unit configured to connect the first body lumen to the first end portion of the tubular member while being indwelled in the first body lumen;
	a movable puncture member having a lumen configured to accommodate the first catheter unit, the puncture member including a needle tip configured to puncture the first body lumen;

	an indwelling needle that includes the second catheter unit and an inner needle configured to puncture the second body lumen while being disposed in an inner lumen of the second catheter unit; 
	Attorney Docket No. Page 4 an outer cylinder, the outer cylinder configured to surround an outer periphery of the puncture member and form an air-tight space in the outer periphery of the puncture member, and wherein the puncture member is configured to move relative to the outer cylinder; and
	a negative pressure generating unit configured to generate a negative pressure for deforming a vessel wall of the first body lumen to move the vessel wall toward the puncture member when puncturing the first body lumen with the needle tip of the puncture member.

	(Canceled)

(Currently Amended) A medical device comprising:
	a tubular member that includes a first end portion configured to be connected to a superficial lymphatic vessel and a second end portion configured to be connected to a vein;
	a pressure-feeding unit configured to pressure-feed a body fluid in the lymphatic vessel to the vein;
	a first catheter unit configured to connect the lymphatic vessel to the first end portion of the tubular member while being indwelled in the lymphatic vessel;
configured to connect the vein to the second end portion of the tubular member while being indwelled in the vein;
	a movable puncture member having a lumen configured to accommodate the first catheter unit and includes a needle tip configured to puncture the lymphatic vessel;
	a plunger configured to operate a movement of the first catheter unit accommodated in the puncture member into the lymphatic vessel;
	an outer cylinder, the outer cylinder configured to surround an outer periphery of the puncture member and form an air-tight space in the outer periphery of the puncture member, the puncture member configured to move relative to the outer cylinder; and
	a negative pressure generating unit, configured to generate a negative pressure for deforming a vessel wall of the lymphatic vessel toward the puncture member when puncturing the lymphatic vessel with the puncture member.

(Currently Amended) The medical device according to claim 8,
	wherein the plunger includes a bar-shaped body portion and a pushing portion which is disposed at a distal end of the bar-shaped body portion and configured to move the first catheter unit toward a distal end side of the lymphatic vessel.



(Currently Amended) The medical device according to claim 8,
configured to prevent a separation from the lymphatic vessel while being indwelled in the lymphatic vessel.

(Currently Amended) The method according to claim 15, further comprising:
	puncturing the lymphatic vessel with the puncture member and generating [[a]] the negative pressure for deforming [[a]] the vessel wall of the lymphatic vessel to move the vessel wall toward the puncture member when puncturing the lymphatic vessel by the puncture member with [[a]] the negative pressure generating unit.

Allowable Subject Matter
Claims 1 - 2, 6 - 10, 12 - 15, and 17 - 23 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Miller et al. (US 2002/0065524 A1), hereinafter Miller fails to show or make obvious the claimed combination of elements, particularly the limitations as set forth in independent claims 1 and 8, which recite features not taught or suggested by the prior art.
Specifically, Miller fails to teach a pressure-feeding unit configured to pressure-feed a body fluid and a negative pressure generating unit configured to generate negative pressure for deforming a vessel wall toward the puncture member.

In regards to the second limitation of a negative pressure generating unit configured to deform a vessel wall, the closest prior art for this particular limitation is found in Fleischman et al. (US 2002,0173809 A1), hereinafter Fleischman (Figs. 28a - 28c; Paragraphs 135 - 136). However, the puncturing member of Fleischman appears to be stationary. Further, the modification to incorporate the outer vacuum tube of Fleischman with the device of Miller, or with both Miller and Itkin, to create the claimed invention does not appear obvious based on the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunis (US 10,220,134 B2) teaches a similar device to that of Fleischman comprising a stationary puncture member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781